[Cite as State v. McDonald, 2016-Ohio-2699.]


                                       COURT OF APPEALS
                                    FAIRFIELD COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT



STATE OF OHIO                                  :    JUDGES:
                                               :    Hon. Sheila G. Farmer, P.J.
        Plaintiff-Appellee                     :    Hon. William B. Hoffman, J.
                                               :    Hon. Craig R. Baldwin, J.
-vs-                                           :
                                               :
SHELLEY L. MCDONALD                            :    Case No. 15-CA-45
                                               :
        Defendant-Appellant                    :    OPINION




CHARACTER OF PROCEEDING:                            Appeal from the Court of Common
                                                    Pleas, Case No. 15-CR-41




JUDGMENT:                                           Affirmed




DATE OF JUDGMENT:                                   April 25, 2016




APPEARANCES:

For Plaintiff-Appellee                              For Defendant-Appellant

ANDREA K. GREEN                                     SCOTT P. WOOD
239 West Main Street                                120½ East Main Street
Suite 101                                           Lancaster, OH 43130
Lancaster, OH 43130
Fairfield County, Case No. 15-CA-45                                                     2

Farmer, P.J.

      {¶1}     On January 20, 2015, the Fairfield-Hocking Major Crimes SCRAP Unit

received an anonymous tip of a possible methamphetamine lab on Sells Road in

Lancaster, Ohio, and a male, Cheyenne McDonald, would be involved in manufacturing

methamphetamine. Law enforcement officers called an apartment complex on Sells

Road, the Lancaster Club Apartments, and found Apartment F1 was leased to Mr.

McDonald's wife, appellant, Shelley McDonald, and Mr. McDonald was listed as a guest.

A check of NPLEx (National Precursor Law Enforcement Exchange) records indicated

both appellant and her husband had purchased or attempted to purchase

pseudoephedrine on numerous occasions within the preceding thirty days, a primary

component in the production of methamphetamine.

      {¶2}     Once at the apartment, law enforcement officers heard voices and

movement within the apartment and repeatedly knocked on the door, but no one

answered. Neighbors informed the officers of a possible domestic disturbance at the

apartment earlier in the day. Assistant property manager, Kelsey Gill, arrived on the

scene and unlocked and opened the door. She called out, and appellant appeared at the

doorway and was joined thereafter by her husband.

      {¶3}     The officers asked for permission to enter the apartment to speak with them

and Mr. McDonald gave the officers permission to enter. The officers discussed with

appellant and her husband the reported domestic disturbance and the anonymous tip.

Incriminating evidence indicating the use of methamphetamine was discovered in plain

view. As a result, a search warrant was obtained and upon execution, the officers

discovered evidence of the manufacture of methamphetamine.
Fairfield County, Case No. 15-CA-45                                                      3


       {¶4}   On January 30, 2015, the Fairfield County Grand Jury indicted appellant on

one count of illegal assembly or possession of chemicals for the manufacture of drugs in

violation of R.C. 2925.041(A), and one count of endangering children in violation of R.C.

2919.22(B)(6).

       {¶5}   On March 5, 2015, appellant filed a motion to suppress, claiming the officers

unlawfully entered her apartment without a warrant and without probable cause. A

hearing was held on April 15, 2015. By journal entry filed May 19, 2015, the trial court

denied the motion.

       {¶6}   A bench trial commenced on June 30, 2015. The trial court found appellant

guilty as charged. By judgment entry filed July 30, 2015, the trial court sentenced

appellant to three years in prison.

       {¶7}   Appellant filed an appeal and this matter is now before this court for

consideration. Assignments of error are as follows:

                                             I

       {¶8}   "THE TRIAL COURT ERRED IN OVERRULING APPELLANT'S MOTION

TO SUPPRESS."

                                            II

       {¶9}   "THE TRIAL COURT ERRED IN ADMITTING HEARSAY EVIDENCE AT

TRIAL."

                                            III

       {¶10} "THE VERDICT WAS NOT SUPPORTED BY SUFFICIENT EVIDENCE."
Fairfield County, Case No. 15-CA-45                                                           4


                                               I

       {¶11} Appellant claims the trial court erred in overruling her motion to suppress,

as the officers' request for the assistant property manager to open the door was

unconstitutional and this unconstitutional intrusion negated the subsequent consent to

enter. We disagree.

       {¶12} There are three methods of challenging on appeal a trial court's ruling on a

motion to suppress. First, an appellant may challenge the trial court's findings of fact. In

reviewing a challenge of this nature, an appellate court must determine whether said

findings of fact are against the manifest weight of the evidence. State v. Fanning, 1 Ohio

St.3d 19 (1982); State v. Klein, 73 Ohio App. 3d 486 (4th Dist.1991); State v. Guysinger,

86 Ohio App. 3d 592 (4th Dist.1993). Second, an appellant may argue the trial court failed

to apply the appropriate test or correct law to the findings of fact. In that case, an appellate

court can reverse the trial court for committing an error of law. State v. Williams, 86 Ohio

App.3d 37 (4th Dist.1993). Finally, assuming the trial court's findings of fact are not

against the manifest weight of the evidence and it has properly identified the law to be

applied, an appellant may argue the trial court has incorrectly decided the ultimate or final

issue raised in the motion to suppress. When reviewing this type of claim, an appellate

court must independently determine, without deference to the trial court's conclusion,

whether the facts meet the appropriate legal standard in any given case. State v. Curry,

95 Ohio App. 3d 93 (8th Dist.1994); State v. Claytor, 85 Ohio App. 3d 623 (4th Dist.1993);

Guysinger. As the United States Supreme Court held in Ornelas v. U.S., 517 U.S. 690,

116 S. Ct. 1657, 1663 (1996), "…as a general matter determinations of reasonable

suspicion and probable cause should be reviewed de novo on appeal."
Fairfield County, Case No. 15-CA-45                                                      5


       {¶13} In its May 19, 2015 journal entry denying the motion to suppress, the trial

court reached two pivotal conclusions that were consistent with the evidence. One, the

anonymous tip was vague, unverifiable, and insufficient to establish probable cause to

obtain a search warrant, and two, the unlocking and opening of the apartment door by the

assistant property manager was a "State-initiated search."

       {¶14} Although the trial court's second conclusion could be questioned because

neighbors had informed the officers of a possible ongoing domestic disturbance in the

apartment (T. at 77-78), we find the trial court's conclusion is not unreasonable given the

fact that the officers did not hear an indication of a domestic disturbance when they were

first knocking. T. at 16-17, 57-58, 89-90. In addition, the assistant property manager

admitted she unlocked and opened the apartment door at the request of the officers, not

because of a reported domestic disturbance. T. at 104-105, 106-107, 110-111.

       {¶15} After the assistant property manager unlocked and opened the door and

yelled out, appellant came to the door, followed by her husband. T. at 108. The officers

stood out on the porch and did not enter the apartment. T. at 22-24, 79, 108-109, 114.

The officers asked to enter the apartment to speak with them and Mr. McDonald gave the

officers consent to enter. T. at 24-25, 79, 82-83. The officers discussed with them the

domestic disturbance complaint and the anonymous tip. T. at 25. The officers asked if

there was anything illegal in the apartment and appellant stated there "might be a

marihuana pipe that was in the hall closet." T, at 26, 86. She gave the officers consent

to search the hallway closet, but nothing was found. Id. One of the officers could see

into the kitchen from his location in the hallway. T. at 85. The officer observed "a plate

that was on the counter between the stove and the refrigerator that had - - looked like
Fairfield County, Case No. 15-CA-45                                                       6


some powder or something on it. It had a baggie and a razor blade right there." T. at 83-

84. The officer opined it appeared to be methamphetamine. T. at 84. When questioned

about the substance, Mr. McDonald stated a neighbor had been over earlier and "was

snorting methamphetamine off the plate." T. at 27. Based on this admission and these

observations, one of the officers left to obtain a search warrant. T. at 27, 86-87.

       {¶16} The specific question posed by these facts is whether the illegal unlocking

and opening of the apartment door by the assistant property manager was cured by the

subsequent consent to enter.

       {¶17} It is axiomatic that the plain view doctrine must first be predicated upon a

lawful intrusion. Harris v. United States, 390 U.S. 234 (1968); Horton v. California, 496
U.S. 128 (1990); State v. Robinson, 103 Ohio App. 3d 490 (1st Dist.1995); State v.

Howard, 75 Ohio App. 3d 760 (4th Dist.1991). In Robinson and Howard, any evidence

seized was suppressed because the officers therein committed unlawful intrusions into

the defendants' residences and consent had not been given.              The pivotal issue

recognized in Robinson and Howard was the lack of subsequent consent.

       {¶18} In the case sub judice, two officers testified to consent being given to enter

the apartment. Therefore, we conclude the plain view observations and the subsequent

search via a search warrant did not violate constitutional principles against illegal search

and seizure.

       {¶19} Upon review, we find the trial court did not err in denying the motion to

suppress.

       {¶20} Assignment of Error I is denied.

                                             II
Fairfield County, Case No. 15-CA-45                                                      7


      {¶21} Appellant claims the trial court erred in permitting evidence of NPLEx

(National Precursor Law Enforcement Exchange) records, as they were introduced solely

through the testimony of one of the officers and three pharmacy employees, none of

whom testified to the compilation of the records and for what reason. We disagree.

      {¶22} The admission or exclusion of evidence lies in the trial court's sound

discretion. State v. Sage, 31 Ohio St. 3d 173 (1987). In order to find an abuse of that

discretion, we must determine the trial court's decision was unreasonable, arbitrary or

unconscionable and not merely an error of law or judgment. Blakemore v. Blakemore, 5
Ohio St. 3d 217 (1983).

      {¶23} In admitting the NPLEx records, the trial court found Evid.R. 803(8) applied.

T. at 204. Evid.R. 803 governs hearsay exceptions. Subsection (8) states the following:



             (8) Public Records and Reports. Records, reports, statements, or

      data compilations, in any form, of public offices or agencies, setting forth (a)

      the activities of the office or agency, or (b) matters observed pursuant to

      duty imposed by law as to which matters there was a duty to report,

      excluding, however, in criminal cases matters observed by police officers

      and other law enforcement personnel, unless offered by defendant, unless

      the sources of information or other circumstances indicate lack of

      trustworthiness.



      {¶24} In addition, Evid.R. 803(6) states the following:
Fairfield County, Case No. 15-CA-45                                                      8


             (6) Records of Regularly Conducted Activity. A memorandum,

      report, record, or data compilation, in any form, of acts, events, or

      conditions, made at or near the time by, or from information transmitted by,

      a person with knowledge, if kept in the course of a regularly conducted

      business activity, and if it was the regular practice of that business activity

      to make the memorandum, report, record, or data compilation, all as shown

      by the testimony of the custodian or other qualified witness or as provided

      by Rule 901(B)(10), unless the source of information or the method or

      circumstances of preparation indicate lack of trustworthiness. The term

      "business" as used in this paragraph includes business, institution,

      association, profession, occupation, and calling of every kind, whether or

      not conducted for profit.



      {¶25} The primary ingredient in making methamphetamine is pseudoephedrine.

T. at 17. The legal limit for purchasing pseudoephedrine is nine grams per thirty days. T.

at 25, 194, 201-202. Pharmacies are required to maintain a logbook of pseudoephedrine

purchases pursuant to statute [R.C. 3715.05(A)(6)]. T. at 24-25. R.C. 3715.05(A)(6)

explains: " 'National precursor log exchange' or 'exchange' means the electronic system

for tracking sales of pseudoephedrine products and ephedrine products on a national

basis that is administered by the national association of drug diversion investigators or a

successor organization." If a person attempts to purchase more than the legal amount,

the "system will shut [the sale] down." T. at 202.
Fairfield County, Case No. 15-CA-45                                                      9


      {¶26} Detective Roger Haley, one of the officers involved in investigating the

anonymous tip, testified to the process involved in purchasing pseudoephedrine from a

pharmacy (T. at 24-26):



              A. You provide identification, a photo ID, and then you have to sign

      a signature log. And then what the pharmacist will do - - or the technician

      there, the assistant will scan that driver's license through a machine that will

      permit the purchase or deny the purchase. And the reason that that would

      happen is, because you can only purchase nine grams in any 30-day period,

      nine grams of pseudoephed in any 30-day period.

              Q. What happens if you exceed that or attempt to exceed that limit?

              A. Typically, you're blocked. On a rare occasion, I've seen where it's

      noted as an exceedance. I don't know if that is the assistant, if that's an

      error on their part allowing the purchase, or maybe that's a malfunction with

      the machine in which they're scanning the driver's license through. But

      most of the time, you'll see a block and it won't allow it to happen.

              Q. Is there a database that maintains that information regarding the

      sale?

              A. Yes. It's NPLEx, and that stands for National Precursor Law

      Enforcement Exchange.

              Q. Do you have access to that database?

              A. Yes, I do.

              ***
Fairfield County, Case No. 15-CA-45                                                     10


              Q. What other sort of information does an NPLEx record give you?

              A. It gives the name of the person. It'll give the date and time of the

      purchase, what store it's purchased from. It will indicate that it's either a

      successful purchase, an attempt, a block. It'll also show the product in

      which you're buying. And it'll show the amount of grams per box when you

      make that purchase.



      {¶27} Detective Haley and three pharmacists testified as to the NPLEx records for

the purchase or attempted purchase of pseudoephedrine by appellant. T. at 44-49, 206-

207, 231-234, 252-253; State's Exhibit 2. The pharmacists identified the records from

their respective stores and the purchases and blocks contained in the exhibit, as well as

appellant's purported signature on the records. The pharmacists testified they were

familiar with the process of selling pseudoephedrine and the records of those sales. T.

at 193-194, 201-203, 224-226, 228, 244-247, 249-252; State's Exhibit 57.

      {¶28} In State v. Coleman, 5th Dist. Richland No. 14-CA-82, 2015-Ohio-3907, ¶

35-36, we approved the method of introduction of NPLEx records:



              All pharmacies must maintain a log book detailing the purchase or

      attempted purchase. All Ohio pharmacies are required by law to report all

      sales    and   attempted     sales   of   pseudoephedrine      to   a   central

      pseudoephedrine clearing house, called NPLEx. The purpose of the NPLEx

      system is to monitor suspicious purchases of pseudoephedrine tablets. All

      purchase requests are submitted by the pharmacy to NPLEx along with the
Fairfield County, Case No. 15-CA-45                                                    11


      customer's driver's license. All such transactions are recorded and the

      information is available to law enforcement.

            The law affirmatively imposes the duty to record and the contents of

      the record. It can be assumed, therefore, the record was made at or near

      the time of the purchase or attempted purchase.



            In order to properly authenticate business records, a witness

         must "testify as to the regularity and reliability of the business activity

         involved in the creation of the record." Hirtzinger at 49, 124 Ohio

         App.3d 40, 705 N.E.2d 395. Firsthand knowledge of the transaction

         is not required by the witness providing the foundation; however " 'it

         must be demonstrated that the witness is sufficiently familiar with the

         operation of the business and with the circumstances of the record's

         preparation, maintenance and retrieval, that he can reasonably

         testify on the basis of this knowledge that the record is what it

         purports to be, and that it was made in the ordinary course of

         business consistent with the elements of Rule 803(6).' " State v.

         Vrona (1988), 47 Ohio App. 3d 145, 148, 547 N.E.2d 1189, quoting 1

         Weissenberger's Ohio Evidence (1985) 75-76 Section 803.79. See,

         also, Moore at ¶ 18.



         Deutsche Bank National Trust Co. v. Hansen, 5th Dist. Fairfield

         No.2010 CA 00001, 2011-Ohio-1223, ¶ 26.
Fairfield County, Case No. 15-CA-45                                                      12




       {¶29} In our review of the testimony of Detective Haley and the three pharmacists,

we find the state employed the same method of introduction as we sanctioned in

Coleman.

       {¶30} Upon review, we find the trial court did not abuse its discretion in permitting

the NPLEx records into evidence.

       {¶31} Assignment of Error II is denied.

                                             III

       {¶32} Appellant claims her convictions were against the sufficiency of the

evidence, as the state failed to prove she simultaneously possessed pseudoephedrine

and other household chemicals with the intent to manufacture methamphetamine, and

that such possession and intent was within the vicinity or the presence of a juvenile. We

disagree.

       {¶33} On review for sufficiency, a reviewing court is to examine the evidence at

trial to determine whether such evidence, if believed, would support a conviction. State

v. Jenks, 61 Ohio St. 3d 259 (1991). "The relevant inquiry is whether, after viewing the

evidence in a light most favorable to the prosecution, any rational trier of fact could have

found the essential elements of the crime proven beyond a reasonable doubt." Jenks at

paragraph two of the syllabus, following Jackson v. Virginia, 443 U.S. 307 (1979). We

note circumstantial evidence is that which can be "inferred from reasonably and justifiably

connected facts." State v. Fairbanks, 32 Ohio St. 2d 34 (1972), paragraph five of the

syllabus. "[C]ircumstantial evidence may be more certain, satisfying and persuasive than
Fairfield County, Case No. 15-CA-45                                                      13

direct evidence." State v. Richey, 64 Ohio St. 3d 353, 1992-Ohio-44. It is to be given the

same weight and deference as direct evidence. Jenks, supra.

       {¶34} Appellant was convicted of assembly or possession of chemicals used to

manufacture controlled substance with intent to manufacture controlled substance in

violation of R.C. 2925.041(A) and endangering children in violation of R.C. 2919.22(B)(6)

which state the following, respectively:



              (A) No person shall knowingly assemble or possess one or more

       chemicals that may be used to manufacture a controlled substance in

       schedule I or II with the intent to manufacture a controlled substance in

       schedule I or II in violation of section 2925.04 of the Revised Code.

              (B) No person shall do any of the following to a child under eighteen

       years of age or a mentally or physically handicapped child under twenty-

       one years of age:

              (6) Allow the child to be on the same parcel of real property and within

       one hundred feet of, or, in the case of more than one housing unit on the

       same parcel of real property, in the same housing unit and within one

       hundred feet of, any act in violation of section 2925.04 or 2925.041 of the

       Revised Code when the person knows that the act is occurring, whether or

       not any person is prosecuted for or convicted of the violation of section

       2925.04 or 2925.041 of the Revised Code that is the basis of the violation

       of this division.
Fairfield County, Case No. 15-CA-45                                                       14


       {¶35} We note R.C. 2925.041(B) further provides:



              In a prosecution under this section, it is not necessary to allege or

       prove that the offender assembled or possessed all chemicals necessary to

       manufacture a controlled substance in schedule I or II. The assembly or

       possession of a single chemical that may be used in the manufacture of a

       controlled substance in schedule I or II, with the intent to manufacture a

       controlled substance in either schedule, is sufficient to violate this section.



       {¶36} Appellant concedes she possessed pseudoephedrine and other household

chemicals used in the manufacturing of methamphetamine, said items were present in

her apartment when she was also present, and she and her minor children were together

in the apartment. Appellant's Brief at 8-9. Appellant argues the state failed to sufficiently

prove that she intended to use the pseudoephedrine and other household chemicals to

make methamphetamine, that she possessed the items while a juvenile was present, that

she had control over the items in her apartment as others where present, that her minor

children were present when she possessed the items, that she ever manufactured

methamphetamine, that methamphetamine was ever manufactured within the apartment,

and that she and her minor children were ever present when methamphetamine was

being manufactured. Appellant's Brief at 9.

       {¶37} Appellant basically concedes the direct evidence against her, but argues

there is no nexus between the direct evidence and the convictions. What is missing from

appellant's analysis is the validity of the circumstantial evidence.
Fairfield County, Case No. 15-CA-45                                                     15


       {¶38} The circumstantial evidence included the items for the manufacturing of

methamphetamine found throughout appellant's apartment, especially in the kitchen and

in a trash bag found in the bathroom containing by-products of drug manufacturing. T. at

69-71, 97-99; State's Exhibits 14, 15-23, 46. Numerous items were found indicating

manufacturing and methamphetamine. T. at 72-75, 98-100. Appellant was listed as the

sole resident of the apartment. T. at 28. A minor child was in the apartment at the time

of the search, and the apartment contained various items indicating a child resided therein

i.e., baby gate, stroller, toys, pacifier. T. at 58, 61-63, 93.

       {¶39} In a taped interview to law enforcement, appellant admitted to purchasing

pseudoephedrine for her husband's friend, John Barnes, who she suspected was

manufacturing methamphetamine. T. at 113-114, 127, 130-131, 151; State's Exhibit 55.

Appellant was told by a pharmacist that pseudoephedrine was used to manufacture

methamphetamine after she asked why she had been "blocked" from purchasing it. T. at

115-116. She had made numerous purchases of pseudoephedrine in a short period of

time. T. at 136-138, 140. There was evidence that she also purchased lighter fluid, cold

packs, and possibly lithium batteries, all items used in the manufacturing of

methamphetamine. T. at 120-121, 124, 129. Appellant was paid to purchase the items,

and admitted to having used methamphetamine. T. at 125-126, 134-135, 167-168.

       {¶40} One does not have to make an inference upon an inference to determine

the circumstantial evidence pointed to one conclusion, and that one conclusion was

appellant being paid to knowingly supply materials and chemicals necessary to make

methamphetamine and to freely permitting the manufacture and assembly in her

apartment as evidenced by the items and trash related to the by-products of
Fairfield County, Case No. 15-CA-45                                                  16


methamphetamine manufacturing discovered in her apartment. Appellant's statements

to law enforcement suggested the manufacturing was done while she was sleeping and

while her minor child was present.

       {¶41} Upon review, we find sufficient credible evidence to substantiate the trial

court's findings of guilty.

       {¶42} Assignment of Error III is denied.

       {¶43} The judgment of the Court of Common Pleas of Fairfield County, Ohio is

hereby affirmed.

By Farmer, P.J.

Baldwin, J. concur and

Hoffman, J. concurs separately.


SGF/sg 3/16
Fairfield County, Case No. 15-CA-45                                                     17

Hoffman, J., concurring

       {¶44} I concur in the majority’s analysis and disposition of Appellant’s first and

third assignments of error.

       {¶45} I further concur in the majority’s disposition of Appellant’s second

assignment of error. I write separately only to state I believe the appropriate standard of

review to be applied to the particular evidentiary issue raised is whether the trial court

erred as a matter of law rather than whether it abused its discretion.1




1 State v. Sage involved the admission/exclusion of relevant evidence. For a fuller
explanation, see my concurring opinion in State v. Baughman, Richland No. 13-CA-49,
2014-Ohio-1821.